         Case 1:19-cv-01708-LAP Document 58 Filed 09/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MONTRES BREGUET S.A., BLANCPAIN
S.A., GLASHÜTTER UHRENBETRIEB
GmbH, MONTRES JAQUET DROZ S.A.,
OMEGA S.A., COMPAGNIE DES
MONTRES LONGINES, FRANCILLON
S.A., TISSOT S.A., MIDO S.A.,
HAMILTON INTERNATIONAL S.A. and
SWATCH S.A.,                                 No. 19 Civ. 1708 (LAP)

                      Plaintiffs,                      ORDER

-against-

SAMSUNG ELECTRONICS CO. LTD.,
and SAMSUNG ELECTRONICS
AMERICA, INC.,

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    The conference currently scheduled for October 8, 2020, at

10:00 a.m. EST, shall instead take place on October 8, 2020, at

11:00 a.m EST.       The conference shall take place telephonically.

The dial-in number for the conference is (888) 363-4734, access

code: 4645450.      The parties are directed to call in promptly at

11:00 a.m.

SO ORDERED.

Dated:       New York, New York
             September 21, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge


                                      1
